Citation Nr: 1502668	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include symptoms such as depression, chronic fatigue and memory loss.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 and from October 1990 to May 1991 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript is of record.

The Board notes that the issue on appeal was initially addressed by the RO as three separate issues for entitlement to service connection for depression, memory loss and chronic fatigue.  As discussed in the June 2014 hearing, after a review of the record, the Board finds that the issues on appeal are more appropriately considered as a single disability.  The Board has rephrased the issue accordingly.

The Board has reviewed both the physical claims folder and the "Virtual VA" electronic claims folder in order to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  A May 2007 rating decision last denied service connection for chronic fatigue syndrome, memory loss and depression.

2.  The evidence pertaining to the Veteran's acquired psychiatric disability since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Giving the Veteran the benefit of the doubt, the Veteran's acquired psychiatric disability is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for chronic fatigue syndrome, memory loss and depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for an acquired psychiatric disability in March 2010.

At the time of the last final May 2007 denial, evidence of record included VA and private medical treatment records, buddy statements, statements of the Veteran and VA examinations.

Since the May 2007 denial evidence added includes the Veteran's statements, VA and private treatment records, a VA examination and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has memory problems, chronic fatigue and depression as a result of his service in the Gulf War.

A review of the Veteran's service records shows no complaints of or treatment for any such symptoms. 

A review of post-service VA treatment records shows treatment for acquired psychiatric disabilities including depression and complaints of fatigue, troubles sleeping, and memory loss as early as January 1997.

A March 1998 VA neurology examination showed a normal neurologic examination despite complaints of fatigue and memory loss.

A March 1998 VA psychiatry examination diagnosed mild depression.  The examiner did not provide an opinion as to the etiology of the Veteran's acquired psychiatric disability.

A May 1999 VA neurologic evaluation noted a normal neurologic examination.  The examiner opined that "to a reasonable [degree of] medical certainty . . . the patient's problems are emotional rather than based on any organic disease."

A May 1999 VA psychiatric examination confirmed a diagnosis of depression.  The examiner noted that based on the negative neurological exam and the Veteran's presentation "an emotional cause for his memory complaints seem[s] indicated."  The examiner did not address the etiology of the Veteran's acquired psychiatric disability.

A June 2010 VA Gulf War examination noted that there was no "definitive diagnosis" of chronic fatigue syndrome.  The examiner further noted that the Veteran's "chronic fatigue complaints are physical complaints and not definitive unexplained illness diagnoses."

In this regard, it is important for the Veteran to understand that the sole issue before the Board is the acquired psychiatric disability, not chronic fatigue syndrome.  If the Veteran believes he has chronic fatigue syndrome, or any other problem related to service (beyond such symptoms that have been attributed to the psychiatric disability) he should file a claim with the RO. 

A June 2010 VA psychological examination diagnosed depressive disorder not otherwise specified affecting mood and cognition.  The VA examiner noted "service-connected by history."  There was no opinion regarding the etiology of the acquired psychiatric disability.

In May 2013 the Veteran was provided a VA medical opinion.  The examiner reviewed the Veteran's claims file and provided an opinion regarding chronic fatigue.  The examiner noted that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that there was "no [definite] diagnosis [of chronic fatigue] from 2010 exam" and no diagnosis elsewhere in the claims file.  The examiner further noted that the Veteran's "microcytic anemia may explain the symptoms of fatigue has claimed" and that "there is no ongoing documentation of a chronic fatigue syndrome diagnosed."

The Board notes that the Veteran has consistently reported fatigue since January 1997 and has been diagnosed with depression as early as March 1998.

Several buddy statements confirm the onset of the Veteran's symptoms during the mid-1990s.

The Board also notes that the Veteran has not been provided a VA medical opinion regarding the etiology of his acquired psychiatric disability.

The Veteran submitted a private medical opinion in March 2011.  The examiner noted that he had treated the Veteran since 2007 for an ongoing history of depression, chronic fatigue and memory loss.  The examiner discussed the Veteran's medical history and noted that "he has no other medical disorders that would contribute to his chronic depression and memory deficits."  

The examiner opined that these disabilities are "at least as likely to be from" his service in the Gulf War.

In this regard, the various VA medical examinations suggest that the Veteran's chronic fatigue and memory loss are not a separate neurological or organic disorder, but  have an "emotional" basis and are related to the Veteran's acquired psychiatric disability.

While the VA has not provided an opinion on the etiology of the Veteran's acquired psychiatric disability, considering the Veteran's long and consistent history of reported symptoms of an acquired psychiatric disability, and the private treatment provider's March 2011 opinion linking his chronic depression to his service in the Gulf War, the Board finds that service connection for an acquired psychiatric disability is warranted.  The nature and extent of the disability is not before the Board at this time.

ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

Entitlement to service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


